Citation Nr: 0303615	
Decision Date: 03/04/03    Archive Date: 03/18/03	

DOCKET NO.  99-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
alcoholism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
March 1975.  

This matter arises from a February 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Sioux Falls, South Dakota, 
that denied the benefits sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

The record indicates that the RO denied the veteran service 
connection for alcoholism on the merits.  However, service 
connection had previously been denied for alcohol dependency 
by rating decision dated May 23, 1985.  Because the Board has 
determined that the issue regarding alcoholism is as stated 
on the cover page of this decision, it notified the appellant 
of the laws and regulations governing the reopening of a 
previously disallowed claim by letter dated December 26, 
2002.  That correspondence also informed the appellant of the 
type of evidence needed to reopen his claim.  The appellant 
responded by letter dated in January 2003.  As such, that 
matter is now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The RO denied the veteran service connection for major 
depression and alcohol dependency by rating decision dated 
May 23, 1985.  The veteran was notified of that decision and 
of his appellate rights, but he did not appeal.

3.  The additional evidence submitted since the RO's May 23, 
1985 decision includes reports of the veteran's VA and 
private medical treatment since 1977, and various statements 
submitted by the veteran.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The RO's May 23, 1985 decision that denied service 
connection for major depression and alcohol dependency is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2002).  

2.  The evidence received subsequent to the RO's May 23, 1985 
decision is not new and material, and the veteran's claims of 
entitlement to service connection for major depression and 
alcohol dependency are not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 


45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159 (2002)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) that 
is effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA 


are to be applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was furnished a 
statement of the case, as well as supplemental statements of 
the case, that informed him of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  In addition, the Board notified 
the veteran that the law and regulations governing the 
reopening of a previously disallowed claim applied to his 
claim for service connection for alcohol dependency, as well 
as to his claim for service connection for depression.  By 
letter dated April 5, 2001, the RO notified the veteran of 
detailed information about the new rights provided under the 
VCAA.  The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, the obligation under the VCAA for VA to 
advise a claimant as to the division of responsibility 
between VA and the claimant in obtaining evidence is moot.  
Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claims.  

II.  New and Material Evidence Regarding Service Connection 
for
Major Depression and Alcoholism

The RO denied the veteran entitlement to service connection 
for major depression and alcohol dependency by rating 
decision dated in May 1985.  At that time, the RO determined 
that major depression was not related to the veteran's active 
military service and that alcohol dependency was the result 
of the veteran's willful misconduct.  That decision was based 
upon the veteran's service medical records and the reports of 
his VA medical treatment from 1980 until 1985.  The veteran 
did not timely appeal that determination, and the RO's May 
1985 denial became final accordingly.  See 38 U.S.C.A. 
§ 7105(b).  As such, the first question to be answered is 
whether new and material evidence has been presented which 
would justify a "reopening," as well as a review of the 
entire record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Parenthetically, the Board notes that changes to the 
provisions of 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001 apply only to claims filed after the latter 
date.  The veteran's claims were filed in May 1998.  
Accordingly, the provisions of 38 C.F.R. § 3.156(a) then in 
effect will be applied in this case.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prove[s] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary, 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  

The third and final question is whether the evidence "is so 
significant that it must be 


considered in order to fairly decide the merits of the 
claim."  Hodge, at 1359, citing 38 C.F.R. § 3.156(a).  This 
need not mean that the evidence warrants a revision of the 
prior determination, but is intended to ensure that the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," and 55 Fed. Reg. 19,088, 19,089 (1990).  New 
evidence will be presumed credible at this point solely for 
the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  Service 
connection also may be granted for disability that is shown 
to be chronic during military service; subsequent 
manifestations of the same chronic disease at any later date, 
however remote, shall be service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).  Alternatively, service connection may be granted 
if the disability claimed was noted during service and 
continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical or lay evidence, if 
the disability is of the type as to which lay evidence is 
competent to identify its existence.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Finally, service connection 
may be granted for any disability that is proximately due to, 
or the result of, a service-connected disability (see 
38 C.F.R. § 3.310(a) (2002)), or if the disability claimed 
was aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  However, the progressive 
and frequent use of alcohol to the point of addiction will be 
considered willful misconduct (see 38 C.F.R. § 3.301(c)(1) 
(2002)) unless such addiction is the proximate result of a 
service-connected disability.  See VAOPGCPREC 2-98 (February 
10, 1998).  It is within the foregoing context that the facts 
in this case must be examined.

The evidence of record when the RO rendered its May 1985 
decision included the 


veteran's service medical records and reports of his VA 
medical treatment from 1980 until 1985.  The veteran's 
service medical records were negative for the diagnosis or 
treatment of a psychiatric disorder.  Instead, they reflected 
a diagnosis of a personality disorder.  The records did 
indicate, however, that the veteran had started drinking at 
age 16, that his inservice drinking became regular and 
excessive, and that he was court-martialed for being absent 
without leave (AWOL) while under the influence of alcohol.  
Depression was first noted in November 1984 during VA medical 
treatment.  A diagnosis of major depression was made 
following the veteran's discharge from a VA medical facility 
in April 1985.  During that hospitalization, the veteran 
indicated that he had become depressed following his father's 
death in 1964 and again following his mother's death in 1973.  
The patient also indicated at that time that during the last 
2 or 3 years of his military service he was drunk most of the 
time.  Based upon that information, the RO denied service 
connection for both major depression and alcohol dependency.  

Evidence submitted since the RO's May 23, 1985 denial 
includes reports of the veteran's private and VA medical 
treatment since 1977 and various statements that the veteran 
submitted on his own behalf.  In the aggregate, these 
indicate that he was treated for chemical dependency at a 
private medical facility from June 1977 until July 1977.  No 
basis for the chemical dependency was noted by an official of 
that facility in an April 2002 statement.  However, records 
of the veteran's VA treatment in 1985 indicated the presence 
of depression of five years' duration.  No etiology for the 
major depression diagnosed was given at that time.  During a 
VA hospitalization from December 1989 until January 1990, 
acute and chronic ethanol abuse with secondary depression was 
diagnosed.  

The veteran was afforded a VA psychiatric examination in July 
1995.  The examiner diagnosed a dysthymic disorder with 
chronic alcohol dependence.  However, he also concluded that 
there was no causal link between the veteran's depression and 
his military service.



Nothing further in the evidence submitted since the RO 
rendered its May 23, 1985 denial indicates a causal 
relationship between the veteran's major depression and 
military service or of his alcoholism and his service-
connected residuals of a laceration wound of the left forearm 
with poor functioning of the left hand.  

Only the various statements submitted by the veteran relate 
major depression and alcoholism to his military service.  
However, the veteran is a layman, and is not qualified to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Absent clinical evidence that would tend to 
relate major depression to the veteran's military service or 
that would tend to relate alcoholism to a service-connected 
disability, the evidence recently submitted is not "new and 
material" in that it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  See 38 C.F.R. § 3.156(a).  As such, it is 
insufficient to reopen the claims of entitlement to service 
connection for major depression and alcoholism.  See 
38 U.S.C.A. § 5108.  



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for major 
depression is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for alcoholism is 
denied.  




                       
____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

